Case: 17-14975   Date Filed: 06/18/2019    Page: 1 of 24


                                                                           [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 17-14975
                            ________________________

                     D.C. Docket No. 2:16-cv-00741-SPC-MRM



NORA L. MIHELICK,

                                                     Plaintiff - Appellant,

versus

UNITED STATES OF AMERICA,

                                                     Defendant - Appellee.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (June 18, 2019)

Before CARNES, Chief Judge, and ROSENBAUM and DUBINA, Circuit Judges.

ROSENBAUM, Circuit Judge:

         Inscribed above the main entrance of the Internal Revenue Service office in

Washington, D.C., is a quotation from Supreme Court Justice Oliver Wendell
               Case: 17-14975    Date Filed: 06/18/2019   Page: 2 of 24


Holmes Jr.: “Taxes are what we pay for a civilized society.” Civil servants at the

IRS pursue an honorable mission, Washington Post, https://www.washingtonpost.

com/opinions/civil-servants-at-the-irs-pursue-an-honorable-mission/2018/07/24/

75268f5e-8ea8-11e8-ae59-01880eac5f1d_story.html?utm_term=.61e3f74f5f8c,

(last visited June 18, 2019). An admirable outlook, yet even Justice Holmes would

likely agree that it is uncivilized to impose taxes on citizens for income they did not

ultimately receive. But that is precisely the result the government asks us to uphold

today.

         When they were married, Nora Mihelick and her ex-husband Michael Bluso

earned and paid taxes on income from Gotham Staple Company (“Gotham”). After

the couple divorced, they learned they had to return $600,000 of the income they

had received from Gotham. This meant that the couple had paid income taxes on

$600,000 they turned out not to have.

         Since the two had equally benefitted from and contributed to the income at

issue, they agreed to split the liability evenly, consistent with Ohio law: Bluso would

return $300,000 and Mihelick the other $300,000. So Bluso returned the full

$600,000, and Mihelick reimbursed him for half that amount.

         Then, under 26 U.S.C. § 1341—which allows a taxpayer who paid taxes on

what he erroneously believed to be his income to recoup those unnecessary tax

payments—Bluso recovered the taxes he had previously paid on the $300,000. But


                                          2
             Case: 17-14975     Date Filed: 06/18/2019   Page: 3 of 24


when Mihelick tried to do the same thing for the taxes she had paid on the other

since-returned $300,000, the government denied her request, simply because she had

paid the money to Bluso instead of returning the money directly herself.

      Under § 1341, though, Mihelick had just as much of a right to recover the

taxes she previously paid on the $300,000 she received and then gave back as did

Bluso to recover the taxes he paid on his $300,000 that he returned. So we reverse

the district court’s entry of summary judgment for the government and remand for

further proceedings consistent with this opinion.

                               I.    BACKGROUND

      Petitioner Nora Mihelick and her ex-husband Michael Bluso married in Ohio

in 1978. From 1999 to 2004, the couple lived in Ohio and worked at Gotham Staple

Company, a closely held Ohio corporation owned by Bluso’s family. Mihelick

worked for the company, planning events, caring for and maintaining the homes of

Bluso’s parents, and handling administrative tasks. Bluso was the chief executive

officer of Gotham at the time, and he eventually became majority shareholder as

well. Both Mihelick and Bluso earned income for their roles at Gotham, and the

couple filed joint tax returns that included Bluso’s income during those years. The

couple likewise paid taxes on the taxable income they earned from Gotham during

that time.




                                         3
              Case: 17-14975        Date Filed: 06/18/2019   Page: 4 of 24


      In September 2004, Mihelick filed for divorce. While the divorce was

pending, Pamela Barnes—one of Bluso’s sisters, who was a minority shareholder at

Gotham—sued Bluso, Gotham, and others. Among other things, Barnes claimed

that Bluso had breached his fiduciary duties by excessively compensating himself at

Gotham’s expense.

      Mihelick was not a party to the litigation, but Bluso wanted Mihelick to share

any resulting liability from Barnes’s lawsuit. To Bluso, Mihelick had also reaped

the benefits of his compensation, so she should share the burdens of his

compensation as well.

      At first, Mihelick opposed the idea of sharing liability for the Barnes

litigation—she wanted the separation agreement to provide that she was “not liable

for anything that Pam Barnes comes up with.” But when Bluso threatened to have

a judge decide Mihelick’s responsibility, Mihelick relented and agreed to share

liability for the Barnes lawsuit.

      After some back and forth between the parties about how to divide the

liability, they agreed to Article 5 of their separation agreement, which provided that

any liability from the Barnes litigation would be considered a marital liability for

which Bluso and Mihelick would be jointly and severally liable. Specifically, the

section clarified that the liability “arose all or in part from the acquisition of marital




                                             4
              Case: 17-14975     Date Filed: 06/18/2019     Page: 5 of 24


assets,” and that since the marital assets had been equally divided, the liability “shall

be deemed to be a marital liability,” too.

      Mihelick and Bluso finalized their divorce on August 31, 2005, but the Barnes

litigation continued. Eventually, in 2007, Bluso settled with Barnes. Under the

terms of the settlement, Bluso disclaimed any wrongdoing but paid Barnes $600,000

to settle her excess-compensation claims.

      After paying Barnes $600,000, Bluso took a tax deduction for $300,000.

When asked whether he considered deducting the entirety of his $600,000 payment

to Barnes, Bluso explained that he did not feel that it was right to do so, since

Mihelick had to shoulder the burden of the other half of the $600,000 payment and

since the couple had shared benefits and liabilities evenly during the marriage:

             [T]he divorce decree said she would have to pay back half
             of it since she, you know, benefited in half, and all these
             1040s you gave me both my name and her name is on it.
             We both paid income tax on that. We paid income tax on
             her salary. She paid income tax on my salary. When I
             paid back the money to my sister, that was for excess
             compensation. I only felt that I was due $300,000 of it . .
             ..

      Bluso accordingly looked to Mihelick to cover her half of the $600,000

liability, but Mihelick again resisted paying. So Bluso withheld alimony for a month

and threatened to deprive her of more support. After contentious negotiations

between Mihelick’s lawyer and Bluso, and after Mihelick’s lawyer advised her that



                                             5
              Case: 17-14975      Date Filed: 06/18/2019     Page: 6 of 24


she had an “obligation” to pay, Mihelick finally acquiesced and paid Bluso $300,000

in 2009. 1

       In the meantime, Bluso successfully obtained tax relief for his $300,000

payment. Viewing herself in the same position as Bluso, Mihelick then sought tax

relief for her $300,000 payment. On her 2009 tax return, she pursued a tax refund

under 26 U.S.C. §§ 1341 and 165. But unlike what it had done with Bluso, the IRS

denied Mihelick’s claim for a refund. Mihelick sought relief in court. The district

court agreed with the government and granted summary judgment against Mihelick.

Mihelick now appeals.

                           II.    STANDARD OF REVIEW

       “We review de novo the grant of summary judgment and construe the

evidence and draw all reasonable inferences in the light most favorable to the

nonmoving party.” Ziegler v. Martin Cty. Sch. Dist., 831 F.3d 1309, 1318 (11th Cir.

2016).

                                   III.   DISCUSSION

       Congress enacted § 1341 as a direct response to the Supreme Court’s decision

in United States v. Lewis, 340 U.S. 590 (1951). Fla. Progress Corp. & Subsidiaries

v. Comm’r, 348 F.3d 954, 957 (11th Cir. 2003). Therefore, before we analyze



       1
       Mihelick actually wrote a check for $323,700, but only $300,000 went to covering the
overcompensation settlement.
                                            6
              Case: 17-14975    Date Filed: 06/18/2019    Page: 7 of 24


Mihelick’s § 1341 claim, we first briefly review Lewis, so we can be aware of the

problem Congress set out to fix when it enacted § 1341.

      In Lewis, a taxpayer reported a $22,000 bonus that he had received in his 1944

income statement. Lewis, 340 U.S. at 590. Two years later, it came to light that his

bonus was improperly computed, so the taxpayer had to return $11,000 of that bonus.

Id. The taxpayer tried to recalculate his 1944 taxes to reflect the fact that he had a

bonus of only $11,000 that year, but the Supreme Court ruled that he could deduct

$11,000 from his 1946 return only, not the 1944 one. Id. at 592.

      Some felt the Lewis decision was unfair. For example, since factors like tax

rates and income brackets may change from year to year, the taxpayer in Lewis still

may have unnecessarily paid taxes on income that he turned out not to have. See

Fla. Progress, 348 F.3d at 957; Robb Evans & Assocs., LLC v. United States, 850
F.3d 24, 30-31 (1st Cir. 2017). To remedy this perceived inequity, Congress enacted

§ 1341, the object of which is “to put the taxpayer in the same position he would

have been in had he not included the item as gross income in the first place.” Fla.

Progress, 348 F.3d at 957.

      To obtain relief under § 1341, a taxpayer must satisfy four requirements. First,

an item of income must have been included in a prior year’s gross income “because

it appeared that the taxpayer had an unrestricted right to such item.” § 1341 (a)(1).

Second, the taxpayer must have later learned that she actually “did not have an


                                          7
              Case: 17-14975    Date Filed: 06/18/2019    Page: 8 of 24


unrestricted right” to that income. See § 1341(a)(2). Third and fourth, the amount

the taxpayer did not have an unrestricted right to must have exceeded $3,000 and be

deductible under another provision of the tax code. Fla. Progress, 348 F.3d at 957,

959. If the taxpayer can demonstrate these elements, then she has a choice between

two options: “[s]he can deduct the item from the current year’s taxes, or [s]he can

claim a tax credit for the amount [her] tax was increased in the prior year by

including that item.” Id. at 957.

      In this case, no party disputes that the putative deduction exceeds $3,000. We

therefore examine the remaining elements of § 1341, beginning with whether

Mihelick appeared to have an unrestricted right to the relevant income. Next, we

turn to whether Mihelick proved that she actually lacked an unrestricted right to that

income. Finally, we study whether Mihelick can deduct her $300,000 payment

under another provision of the tax code.

A. Mihelick appeared to have an unrestricted right to the income in question.

      The government contends that Mihelick did not appear to have an unrestricted

right to the income in question. According to the government, Mihelick had no

presumptive right to Bluso’s income. And even if she did, the government asserts,

Bluso could not have claimed an unrestricted right to the income he allotted himself

from Gotham because those funds were misappropriated.




                                           8
               Case: 17-14975       Date Filed: 06/18/2019      Page: 9 of 24


       We address this two-part argument in reverse order, beginning with whether

Bluso appeared to have an unrestricted right to the Gotham income.                        The

government’s position that he did not rests on its assumption that Bluso knowingly

misappropriated money from Gotham. If a taxpayer stole or otherwise knowingly

improperly acquired income, then he could not have a sincere belief that he had an

unrestricted right to that income. See, e.g., Robb Evans, 850 F.3d at 32 (“In short,

section 1341(a)’s ‘unrestricted right’ language excludes all income reaped by

taxpayers who know at the time of receipt that they have no right to the income.”).

But here, the record lacks any proof that Bluso knowingly misappropriated income,

since his settlement agreement with Barnes expressly disclaimed any wrongdoing.

Since we must take the facts in the light most favorable to Mihelick, the

government’s contention that Bluso did not believe he had an unrestricted right to

his income necessarily fails.

       The government’s claim that Mihelick had no presumptive right to Bluso’s

income fares no better. First, even if the government’s assertion were correct, it

makes no difference to the § 1341 analysis. What matters is whether Mihelick

sincerely believed she had a right to Bluso’s income, not the correctness of her belief.

McKinney v. United States, 574 F.2d 1240, 1243 (5th Cir. 1978) 2 (“The language of



       2
         Decisions handed down by the Fifth Circuit by the close of business on September 30,
1981, are binding on this Court.
                                              9
               Case: 17-14975        Date Filed: 06/18/2019       Page: 10 of 24


[§] 1341(a)(1), i.e.[,] ‘because it appeared that the taxpayer had an unrestricted right

to such item,’ must necessarily mean ‘because it appeared (to the taxpayer) that (he)

had an unrestricted right to such item.’” (emphasis added)). After all, if a taxpayer

had to correctly believe that she had an unrestricted right to income to qualify for

§ 1341, then the taxpayer would have correctly paid her income taxes in the first

place, and § 1341 would never come into play, since the second element of § 1341

requires a showing that the taxpayer did not, in fact, have an unrestricted right to the

income. So Mihelick did not need to be right that she had an unrestricted right to

Bluso’s income; she just needed to sincerely believe it. 3

       Looking at the facts in the light most favorable to Mihelick and making all

reasonable inferences in her favor, we conclude that enough evidence in the record

shows that Mihelick genuinely believed she had an unrestricted right to Bluso’s

income from 1999 to 2004, when the two were married. The separation agreement,

for example, reflected the couple’s belief that each spouse had an equal right to the

family income, as it provided that the marital property was to be divided equally




       3
         The taxpayer need only subjectively believe that she was entitled to an item of income—
even if some may consider her belief to be unreasonable. As stated, the object of § 1341 is “to put
the taxpayer in the same position he would have been in had he not included the item as gross
income in the first place.” Fla. Progress, 348 F.3d at 957. The section does not discriminate
between those who reasonably or unreasonably paid excess taxes—its aim is to return to the
taxpayer excess taxes paid. And this makes good sense: no one would report and pay taxes on
income to which she does not believe herself to be entitled, only to take the trouble of going
through § 1341 to return herself to her starting position.
                                                10
              Case: 17-14975     Date Filed: 06/18/2019   Page: 11 of 24


between Mihelick and Bluso and that each would be equally responsible for any

liability arising from Bluso’s compensation.

      Second, the government is incorrect in any event in its assertion that Mihelick

had no presumptive right to Bluso’s income. Although Ohio is not a community

property state, it does treat income from labor—as opposed to passive income—as

marital property, and “[e]ach spouse shall be considered to have contributed equally

to the production and acquisition of marital property.” Ohio Rev. Code § 3105.171.

Marital property is to be divided equally upon divorce, unless doing so would be

inequitable. Id. So it appears that under Ohio law, Bluso’s income was marital

property, and Mihelick presumptively had an equal right to it.

      Nor, as the government suggests, did the fact that Mihelick and Bluso did not

initiate divorce proceedings until September 2004 preclude Mihelick from relying

on § 3105.171’s presumption as it related to Bluso’s income from 1999 to 2004. The

government argues that § 3105.171’s presumption that the wife contributed equally

to the couple’s income during marriage applies only after the commencement of

divorce proceedings. During marriage, the government contends, property rights of

each spouse are different because under Ohio law, a husband or wife may take, hold,

and dispose of property as if unmarried, and neither husband nor wife has any

interest in the property of the other.




                                          11
             Case: 17-14975     Date Filed: 06/18/2019    Page: 12 of 24


      Essentially the government argues that Ohio acknowledges a spouse’s

contributions to and interest in the couple’s marital estate only when a couple

divorces, not when the couple is married. The only potentially precedential case the

government cites for this contention is State v. Garber, 709 N.E.2d 218 (Ohio Ct.

App. 1998). There, a wife was convicted for knocking out the windows of her

husband’s 1996 Dodge pickup truck. Id. at 218-19. She argued the truck constituted

marital property under § 3105.171 and it was not criminal to damage her own

property. Id. at 219. But the court in Garber disagreed and held that § 3105.171

applied only during divorce proceedings and that §§ 3103.04 and 3103.07, Ohio Rev.

Code, which respectively provide that “[n]either husband nor wife has any interest

in the property of the other” and that “[a] married person may take, hold, and dispose

of property, real or personal, the same as if unmarried,” meant that the truck, which

was leased in the husband’s name, was the husband’s property. Id. at 617-18; Ohio

Rev. Code §§ 3103.04, 3103.07.

      We would normally follow Garber unless persuasive evidence indicated that

the Ohio Supreme Court would rule otherwise. Pendergast v. Sprint Nextel Corp.,

592 F.3d 1119, 1133 (11th Cir. 2010). Here, there is. In fact, the Ohio Supreme

Court has abrogated Garber’s discussion of §§ 3103.04, 3103.07, and 3105.171. A

year after Garber, the Ohio Supreme Court explained that § 3103.04 has no

applicability in criminal cases, since “[p]rivileges of a husband and wife with respect


                                          12
             Case: 17-14975    Date Filed: 06/18/2019   Page: 13 of 24


to the property of the other were not meant to be enforced criminally and do not

affect criminal liabilities.” State v. Lilly, 717 N.E.2d 322, 326 (Ohio 1999). As §§

3103.07 and 3105.171 are similarly civil statutes that deal with the privileges of

husband and wife with respect to property, they too are inapplicable in the criminal

context. So we are not bound by Garber’s interpretation of those statutes but by

Lilly’s.

       And after examining Ohio law, we are convinced that the Ohio Supreme Court

would not hesitate to use § 3105.171, Ohio Rev. Code, to help define the property

rights of married couples even absent a pending divorce. True, “[n]either husband

nor wife has any interest in the property of the other.” Ohio Rev. Code § 3103.04.

And “[a] married person may take, hold, and dispose of property, real or personal,

the same as if unmarried.” Id. § 3103.07. But as the Ohio Supreme Court has

explained, those provisions were largely designed to protect married women: at

common law, “the wife was incapable of making contracts, of acquiring property, or

of disposing of property without her husband’s consent.” Lilly, 717 N.E.2d at 325.

“[T]o relieve the married woman from the disabilities imposed upon her as a femme

covert by the common law,” and to prevent the husband from just absorbing the

wife’s property as his own, the Ohio General Assembly enacted what is now §

3103.04, Ohio Rev. Code, to make sure that separate property of either spouse stays

separate even after marriage. See id.


                                        13
             Case: 17-14975     Date Filed: 06/18/2019    Page: 14 of 24


      These provisions do not conflict with § 3105.171, Ohio Rev. Code. Rather, §

3105.171 simply appreciates that spouses generally tend to work as a unit, with the

efforts and sacrifices of one spouse assisting the other in earning a wage for the

family. So the provision treats income from labor as the fruit of the collective efforts

of both spouses. In short, Ohio Courts have long been able to maintain the integrity

of separate property while crediting marital property that results from the efforts of

either spouse during marriage. See Palmer v. Palmer, 455 N.E.2d 1049, 1051 (Ohio

Ct. App. 1982) (explaining that an increase in the value of separate property

continues to be separate property, unless the increase was the “result of work

furnished by either or both parties during the marriage,” which would make the

increase marital property).

      And ironically, the government’s suggestion to the contrary would require us

to read § 3103.04, a provision conceived to protect married women, to curtail the

scope of Ohio Rev. Code § 3105.171, which recognizes the traditional contributions

of women during marriage. We are persuaded that Ohio would not have recognized

the contributions of each spouse to the marital estate during divorce proceedings

only to inexplicably decline to recognize that reality while the couple remains

together.

      The upshot is that it appeared—correctly—to Mihelick that she presumptively

had the same unrestricted right as Bluso to the income at issue in this case.


                                          14
               Case: 17-14975       Date Filed: 06/18/2019      Page: 15 of 24


    B. It turned out that Mihelick did not have an unrestricted right to that
                                    income.
       The second element of a § 1341 claim requires the taxpayer to establish that,

after the close of a taxable year, “the taxpayer did not have an unrestricted right” to

some amount she initially reported as taxable income. To make this showing, the

taxpayer must demonstrate that she involuntarily gave away the relevant income

because of some obligation, and the obligation had a substantive nexus to the original

receipt of the income. See Batchelor-Robjohns v. United States, 788 F.3d 1280,

1293-94 (11th Cir. 2015). Mihelick satisfies both requirements.

       Mihelick involuntarily gave away $300,000 of the relevant income to which

she previously believed she had an unrestricted right. We have explained that

“payments made to settle a lawsuit” may constitute an involuntary obligation for §

1341 purposes.       Batchelor-Robjohns, 788 F.3d at 1293-94 (citing Barrett v.

Commissioner, 96 T.C. 713 (1991)). 4 In Barrett, two groups of securities brokers

sued Barrett and several other shareholders at his brokerage firm after the Securities

and Exchange Commission instituted administrative proceedings against the brokers

for suspected insider-trading violations. Barrett, 96 T.C. 715. At a hearing, the



       4
          In Batchelor-Robjohns, we adopted Barrett’s reasoning as to what constitutes an
involuntary obligation, but we did not adopt all aspects of Barrett. Part of Barrett’s reasoning
rested on the distinction between taking a tax credit and a deduction under § 1341. See Barrett,
96 T.C. 718. But in Batchelor-Robjohns, we ruled that the “deduction/credit distinction merely
determines how to account for a § 1341 repayment on one’s return, nothing more.” Batchelor-
Robjohns, 788 F.3d at 1297.
                                               15
              Case: 17-14975     Date Filed: 06/18/2019   Page: 16 of 24


magistrate judge advised Barrett and his co-defendants to settle the suits to “avoid

the hazards of litigation,” “substantial legal fees,” and “adverse trial publicity,” all

of which would be harmful for Barrett and his brokerage business. Id. Barrett

heeded the magistrate judge’s advice and without admitting wrongdoing, settled the

civil suits for $54,000. Id. He then sought a tax credit through § 1341. Id. at 716.

      The government fought Barrett’s attempt to obtain the § 1341 credit. It argued

that Barrett’s payment was voluntary, so he failed to establish that he did not have

an unrestricted right to the $54,000 he paid to settle the suits. Id. at 718. In

particular, the government complained that Barrett “merely settled the lawsuits”

while continuing to deny his liability and “was not compelled to pay out $54,000 by

a judicial decree after a trial on the merits.” Id.

      The Barrett Court was unmoved by the government’s arguments. It would be

“ludicrous,” the Barrett Court explained, “[t]o conclude that [Barrett] restored the

$54,000 voluntarily without regard to any legal obligation.” Id. at 719. Pointing out

the risks that Barrett faced—losing his license, facing up to $10 million in liability,

not knowing the type of evidence the plaintiffs wielded—and the fact that “[t]he

policy of the law is to foster the peaceful settlement of disputes without litigation,”

Barrett held that the settlement was “made in good faith and at arm’s length.” Id. at

719-20. That good-faith settlement, “whether or not embodied in a judgment,




                                           16
             Case: 17-14975     Date Filed: 06/18/2019   Page: 17 of 24


established the fact and the amount of [Barrett’s] legal obligation” and showed that

Barrett did not have an unrestricted right to the $54,000 for § 1341 purposes. Id.

      Mihelick’s situation is materially indistinguishable.        As with Barrett,

Mihelick’s obligation to pay arose not from a final judgment, but from an agreement

she entered in good-faith to avoid litigation.       And it would be equally as

“ludicrous”—as it was in Barrett to say that Barrett voluntarily paid his $54,000—

to conclude that Mihelick voluntarily paid $300,000 of her income without regard

to any legal obligation.

      Indeed, Mihelick initially opposed paying Bluso for any liability arising from

the Barnes lawsuit. Only after Bluso threatened her with litigation did she agree to

be bound to do so and enter into Article 5 of her separation agreement. And even

that did not occur without a battle: the parties actually negotiated Article 5 of the

separation agreement—Bluso asked Mihelick to simply give him $150,000, but

Mihelick turned down that offer because she judged that Barnes’s lawsuit would not

produce that much liability. Then, even after Bluso settled the Barnes lawsuit for

$600,000 and attempted to collect $300,000 from Mihelick, she resisted paying,

prompting Bluso to withhold alimony for a month.

      Mihelick also paid an attorney to advise her of her rights, and that attorney

told her that she had an “obligation” to pay Bluso. Under these circumstances—and

particularly in light of the desirability of fostering settlements without litigation—


                                         17
             Case: 17-14975    Date Filed: 06/18/2019   Page: 18 of 24


Mihelick did not need to wait to be sued before settling and paying for her payment

to be considered involuntary. Because the record reflects Mihelick reasonably

anticipated litigation and settled in good faith in the shadow of litigation, her

$300,000 payment was involuntary for purposes of § 1341.

      But as we have mentioned, that a payment is involuntary does not, in and of

itself, suffice to show an unrestricted right to the money paid. Rather, the taxpayer

must also show that the obligation to pay had a substantive nexus to the original

receipt of the income. Batchelor-Robjohns, 788 F.3d at 1293.

      Here, that substantive nexus between Mihelick’s obligation to pay and the

receipt of the original income is straightforward. As we have noted, the $300,000

of income in question was presumptively for Mihelick and Bluso’s shared marital

estate. See supra at Section III-A. But that Mihelick and Bluso took that $300,000

as income is also the very reason why Barnes brought her lawsuit—to recover that

money because it was allegedly wrongfully dispensed to Bluso (and Mihelick) as

income. And since Bluso and Mihelick agreed to split the $600,000 liability from

Barnes’s lawsuit over allegedly wrongfully paid income to Bluso (and Mihelick),

Mihelick paid the $300,000 in settlement of the claim. So Mihelick’s payment

ultimately stemmed from the original receipt of the income at issue.

      The government’s attempts to convince us otherwise are unavailing.




                                         18
             Case: 17-14975     Date Filed: 06/18/2019   Page: 19 of 24


      The government first argues that the income from Gotham had nothing to do

with Mihelick. But as we have explained, as a matter of Ohio law, the income was

marital property to which Mihelick had a presumptive right.

      Next, the government argues that Mihelick cannot satisfy the substantive-

nexus requirement, because “[t]he terms of the couple’s divorce agreement were

negotiated many years after [Mihelick’s] husband reported this income on the

couple’s joint federal tax returns.” But the government has offered no reason why

the passage of time alone should preclude a finding of a substantive nexus. That

Barnes waited to sue does not change the fact that her lawsuit arose from the original

receipt of income.

      Finally, the government posits that “while [Mihelick’s] payment may have

incorporated funds traceable to the wages paid to [Mihelick’s] ex-husband, the mere

receipt of wage income does not establish a nexus under . . . § 1341 with every

subsequent expense paid with that income.” But this is a strawman argument: no

party has argued that every expense traceable to income must—or even should—

receive § 1341 treatment.

      The government next suggests a new requirement that the taxpayer must meet.

According to the government, a taxpayer lacks an unrestricted right to an item of

income only if she returned the income to the “actual owner.” Although the

government cites no caselaw for support, its contention is not unprecedented. See


                                         19
             Case: 17-14975     Date Filed: 06/18/2019    Page: 20 of 24


Alcoa, Inc. v. United States, 509 F.3d 173, 180-82 (3d Cir. 2007). Nevertheless, we

decline to adopt a new requirement for this Circuit that lacks a basis in the statutory

text and is inconsistent with § 1341’s purpose—namely, returning the taxpayer who

unnecessarily pays taxes on income she did not have to “the same position [s]he

would have been in had [s]he not included the item as gross income in the first

place.” Fla. Progress, 348 F.3d at 957. It is sufficient on this record that Barnes

effectively and reasonably claimed to be the rightful owner of the $300,000, and

Bluso and Mihelick—who otherwise had a claim to be the rightful owners of the

$300,000—agreed in a legally binding way not to challenge that.

C. Mihelick can deduct her $300,000 payment under another section of the tax
                    code, namely, 26 U.S.C. § 165(c)(1).

      Finally, to qualify for § 1341 relief, Mihelick must show that her $300,000

payment is deductible under another provision of the tax code. Fla. Progress, 348
F.3d at 958-59. Mihelick can meet this element, as she can deduct her payment

under 26 U.S.C. § 165(c)(1), which allows deductions for an individual’s

uncompensated “losses incurred in a trade or business” during the taxable year. 26

U.S.C. § 165(c)(1).

      Under § 165(c)(1), a corporate officer may deduct the amount to settle a bona

fide suit alleging mismanagement of corporate affairs, if the allegations are directly

connected with the taxpayer’s business activity. See Butler v. Comm’r, 17 T.C. 675,

679 (1951). In Butler, Butler was an officer of a company, and his wife had profited

                                          20
              Case: 17-14975     Date Filed: 06/18/2019     Page: 21 of 24


from the purchase and sale of the company’s bonds. Id. at 677, 679. The plaintiff

in that case sued Butler and other fiduciaries of the company for an accounting of

profits the officers and their close relatives had made from the purchase and sale of

the company’s bonds. Id. at 677. Butler settled the lawsuit and tried to deduct the

amount of the settlement and corresponding legal fees from his tax return. See id. at

678. The IRS disallowed Butler’s deduction, and Butler appealed. See id.

      On appeal, the Butler Court noted that Butler was engaged in the business of

acting as an officer to the corporation. Id. at 679. It then held that “payment in

settlement of a suit for breach of trust or mismanagement of funds by a fiduciary,

where the threatened litigation is bona fide, is deductible in those instances where

the threatened litigation arises . . . out of the business of the taxpayer.” Id. The court

continued, explaining that allowing Butler’s deduction would not frustrate public

policy, since his settlement did not necessarily mean that he was guilty of breaching

fiduciary duties or mismanaging funds—in Butler’s case, neither side was entirely

convinced that it would win, and Butler had settled “to prevent further damage to his

business reputation.” See id. at 680. Under those circumstances, the court allowed

Butler to deduct the amount of his settlement because it arose from his business of

acting as an officer for the company and allowing such a settlement would not

frustrate public policy. See id. at 680-81.




                                           21
              Case: 17-14975     Date Filed: 06/18/2019     Page: 22 of 24


      The rule from Butler applies here. As CEO and majority shareholder, Bluso

carried out the trade or business of serving as a fiduciary and employee of Gotham.

Barnes’s lawsuit alleged that Bluso breached his fiduciary duty by misappropriating

funds from Gotham as he was acting as CEO. The two sides then settled the lawsuit.

So the settlement payment was made “in settlement of a suit for breach of trust or

mismanagement of funds by a fiduciary, where the threatened litigation is bona fide”

and “arises . . . out of the business of the taxpayer.” Butler, 17 T.C. 679. And,

like the case in Butler, there is no public policy issue with allowing the deduction

because Bluso may well be innocent, since his settlement disclaimed wrongdoing.

Thus, as was the case with the settlement amount in Butler, the $600,000 settlement

here was deductible as a loss incurred in Bluso’s business as a fiduciary.

      Since Mihelick was presumed to have contributed equally to the production

and acquisition of the income from Gotham, she also was presumed to have

contributed equally to the ensuing $600,000 liability. And the couple affirmed that

presumption through their actions, as Mihelick did pay for her share of that liability.

Because she paid for half the liability that she helped create, and because that liability

was deductible under § 165(c)(1), Mihelick can take a deduction for her payment

under § 165(c)(1).

      This result reflects the reality that Mihelick made the actual payment to

service the deductible liability and comports with the goal of having “[s]ubstance


                                           22
              Case: 17-14975      Date Filed: 06/18/2019     Page: 23 of 24


and not mere form . . . govern in determining a deductible loss.” 26 C.F.R. § 1.165-

1. Indeed, as far as we can tell, had Bluso sought relief for the entirety of the

$600,000 payment under § 1341, he would have had no problem obtaining it. 5 On

this record, we cannot see why the result should differ, simply because post-divorce,

Mihelick—who jointly paid taxes with Bluso on the $600,000 in the first place—

separately sought relief for her $300,000 share of the payment.

                                  IV.    CONCLUSION

       When viewed in the light most favorable to Mihelick, the evidence supports

the conclusion that Mihelick satisfies all the elements of § 1341. She is therefore

entitled to survive summary judgment. To reach the contrary conclusion would

punish Mihelick for not being her husband and in the process, would create a tax

windfall for the government. We reverse the district court’s grant of summary

judgment for the government and remand to the district court for further proceedings

consistent with this opinion.

       On remand, the district court should ascertain whether any genuine dispute as

to any factual issues necessary to resolve the inquiry on each of the § 1341 factors



       5
         At oral argument, Chief Judge Carnes asked the government whether Bluso should have
just taken the entire $600,000 deduction and then given half the benefit to Mihelick. The
government neither answered that question nor contested its premise. Oral Argument Recording
for Nora Mihelick v. United States, United States Court of Appeals for the Eleventh Circuit,
http://www.ca11.uscourts.gov/oral-argument-recordings?title=&field_oar_case_name_value=
mihelick&field_oral_argument_date_value%5Bvalue%5D%5Byear%5D=&field_oral_argument
_date_value%5Bvalue%5D%5Bmonth%5D= (last visited June 18, 2019).
                                            23
             Case: 17-14975     Date Filed: 06/18/2019   Page: 24 of 24


exists (e.g., whether Mihelick believed that she had an unrestricted right to the

income in question, and whether Mihelick paid Bluso to avert a lawsuit or because

she felt legally obligated to do so after consulting her attorney). If so, any dispute

should proceed to trial. And if there is no such factual dispute, the district court

should enter judgment for Mihelick.

      REVERSED AND REMANDED.




                                         24